Citation Nr: 0206024
Decision Date: 06/07/02	Archive Date: 08/16/02

Citation Nr: 0206024	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  94-36 557	)	DATE JUN 07, 2002
	)
	RECONSIDERATION	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1945 to March 
1947.  He died in March 1985; the appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.  When the case was most 
recently before the Board in February 1999, it was remanded 
to the RO for further development.  It was returned to the 
Board in April 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  The veteran died in March 1985 from metastatic liver 
carcinoma; he had a prior history of urinary bladder 
carcinoma.

4.  The veteran did not participate in a radiation-risk 
activity during active duty, and exposure to ionizing 
radiation during service played no causal role in his death.

CONCLUSION OF LAW

Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated as a result of the veteran's exposure to ionizing 
radiation during service, nor may its incurrence or 
aggravation during service be presumed based on the veteran's 
participation in a radiation-risk activity.  38 U.S.C.A. §§ 
1110, 1112, 1310 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
cancers, including primary liver cancer and cancers of the 
urinary tract, if certain conditions are met.  For purposes 
of this section, the urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder and urethra.  A threshold 
requirement for consideration under 38 U.S.C.A. § 1112(c) is 
that the veteran participated in a "radiation-risk 
activity," which means onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946.  See 38 C.F.R. § 
3.309(b)(i), (ii).

The term onsite participation means:

(A) During the official operational 
period of an atmospheric nuclear test, 
presence at the test site, or performance 
of official military duties in connection 
with ships, aircraft or other equipment 
used in direct support of the nuclear 
test.
(B) During the six month period following 
the official operational period of an 
atmospheric nuclear test, presence at the 
test site or other test staging area to 
perform official military duties in 
connection with completion of projects 
related to the nuclear test including 
decontamination of equipment used during 
the nuclear test.
(C) Service as a member of the garrison 
or maintenance forces on Eniwetok during 
the periods June 21, 1951, through July 
1, 1952, August 7, 1956, through August 
7, 1957, or November 1, 1958, through 
April 30, 1959.
(D) Assignment to official military 
duties at Naval Shipyards involving the 
decontamination of ships that 
participated in Operation Crossroads.  

38 C.F.R. § 3.309(d)(3)(iv).

The operation period for Operation CROSSROADS is from July 1, 
1946, through August 31, 1946.  38 C.F.R. 
§ 3.309(d)(3)(v)(B).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces'' means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials. .  38 C.F.R. § 3.309(d)(3)(vi).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  
Neither the veteran nor the veteran's survivors may be 
required to produce evidence substantiating exposure if the 
information in the veteran's service records or other records 
maintained by the Department of Defense is consistent with 
the claim that the veteran was present where and when the 
claimed exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of participation in the 
occupation of Nagasaki or Hiroshima, Japan, from September 
1945 to July 1946, and he subsequently develops a potentially 
radiogenic disease, the claim will be referred to the Under 
Secretary for Benefits (USB) for further consideration.  The 
USB is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the USB shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311. 

The list of radiogenic diseases found under 
38 C.F.R. § 3.311(b)(2) includes all cancers.  Bone cancer 
must become manifest within 30 years after exposure; leukemia 
may become manifest at any time after exposure; posterior 
subcapsular cataracts must become manifest six months or more 
after exposure; and other diseases must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

Factual Background

Available service records reflect that the veteran served in 
the United States Army from December 1945 to March 1947 as a 
carpenter.  He had seven months, six days of foreign service 
and received the Army of Occupation Medal, Japan.  His 
discharge examination notes "ASF F W" in the space for his 
name and regiment.  The veteran is listed as departing the 
United States for the Pacific Theater of Operations on July 
5, 1946, arrival date unknown.  He departed the Pacific on 
January 27, 1947, and arrived in the United States on 
February 10, 1947.  A discharge examination report notes no 
diagnosed illnesses or abnormalities.  A Headquarters extract 
shows the veteran was granted terminal leave from February 
18, 1947, with anticipated arrival at point of discharge 
before March 7, 1947.

VA clinical records dated from 1980 to 1985 are associated 
with the claims file.  From April to July 1982, the veteran 
was hospitalized for evaluation of gross hematuria of ten 
days' duration.  Testing revealed bladder cancer, a 
transitional cell carcinoma with submucosal invasion.  The 
veteran underwent radical surgery, followed by radiotherapy.  
In January 1985, a liver/spleen scan was conducted.  The 
testing report notes the veteran's history of urinary bladder 
carcinoma and sets out findings relevant to liver enlargement 
and defect areas indicative of extensive metastatic liver 
disease.  The veteran's spleen was also noted to be enlarged, 
interpreted as suggestive of a congestive splenomegaly due to 
portal hypertension secondary to liver metastasis.

In February 1985, the RO received the veteran's application 
for service connection for bladder and liver cancer, claimed 
as possibly due to dioxin exposure.  

The veteran died in March 1985.  The death certificate 
identifies the immediate cause of death as carcinomatosis due 
to, or as a consequence of, adenocarcinoma of unknown 
primary.  The interval between onset and death was stated to 
be one month.  

In a statement dated in December 1991, the appellant argued 
that service connection for the cause of the veteran's death 
was warranted as he was exposed to low level ionizing 
radiation during service, resulting in bladder and liver 
carcinoma. 

In a statement received in August 1992, the appellant 
indicated the veteran spent time aboard the USS Marine 
Serpent when returning to the United States from the Pacific 
Theater of Operations.  She indicated that the veteran was in 
Japan and in the South Pacific during Operation CROSSROADS.  
She stated the veteran helped with the construction of air 
fields and clean-up while on those duty assignments.  She 
also gave a history that the veteran had smoked less than one 
pack of cigarettes per day and quit smoking in 1984.

In August 1992, the National Personnel Records Center (NPRC) 
notified VA that no medical records pertinent to the veteran 
were available.

In a letter dated in September 1992, the RO requested 
radiation exposure information relevant to the veteran from 
the Defense Nuclear Agency (DNA).  In October 1992, the DNA 
advised VA that the veteran's service records could not be 
located at the NPRC storage facility and had apparently been 
destroyed in a 1973 fire.  The DNA further advised VA that 
the unit identified by the appellant as the veteran's was too 
broad of a designation to conduct a search for morning 
reports and that the DNA was unable to determine the 
veteran's unit assignments or to track post-war military duty 
without additional information.  In subsequent statements the 
appellant indicated she had no more specific information 
relevant to the veteran's specific duty or unit assignments.

In connection with a September 1993 hearing, the appellant, 
via her representative, presented arguments relevant to the 
veteran's service duty assignments and exposure to radiation 
coincident with such assignments, in essence pointing out 
information shown on military records verifying the veteran's 
dates of service, to include service in Japan.  

In VA Form 646, dated in October 1994, the appellant's 
representative indicated the veteran had done substantial 
"tower work" in Japan and also that it was likely he was 
assigned to a ship, the USS Marine Serpent, which may have 
been contaminated.  The representative indicated the veteran 
had participated in Operation CROSSROADS, and that he may 
have been involved in preparations for shot BAKER.  In VA 
Form 646 dated in April 1996, the appellant's representative 
argued the veteran served in Japan shortly following the 
blasts at Nagasaki and Hiroshima.

In a statement dated in September 1996, the appellant 
asserted that the veteran's service records may be at the 
Records Processing Center (RPC) and not the NPRC.  She cited 
a date stamp for the RPC on one document in the claims file 
(dated in 1977) relevant to consideration of basal cell 
carcinoma in the veteran.  She reported that the veteran had 
told her his duties included building towers and washing the 
decks of ships.  She also indicated that the veteran 
participated as an Army Engineer in Operation CROSSROADS 
during and following shot BAKER, with assignment to Task 
Force One but without a unit assignment.  

In a statement received in December 1997, the appellant's 
daughter asserted that the veteran's records include a "Cl 
IV" on dental records.  She argues that such stands for 
Construction Joint Task Force 1, Fourth Army.  She also 
argues that an "8" shown under a neurological examination 
at discharge is indicative of an attempt to conceal the 
veteran's unit assignment to task group 1.8 in Operation 
CROSSROADS and that the ASF FW shown on his discharge 
examination stands for Army Service Forces and Fort 
Washington.  

In a statement from the appellant, received in December 1997, 
she argues that the veteran's special orders show he was 
unassigned to a unit for a period of service.  She recounts 
that he crossed the ocean by plane and arrived before shot 
BAKER.  She indicated he had reported duties to include 
scrubbing the ship and building towers.  She generally argued 
the veteran had not been provided with a timely radiation 
examination and that he was in fact exposed at Operation 
CROSSROADS.  She attached documentation relevant to Operation 
CROSSROADS, a May 1984 DNA report.  Such notes that 
CROSSROADS was the first peacetime nuclear weapons test 
series, conducted at Bikini Atoll in 1946.  Within the 
report, available records on personnel exposure are 
summarized, to include available badge readings for 
particular groups of personnel.  In part, the report sets out 
that approximately 3,300 Army personnel were assigned to 
Operation CROSSROADS.  It was noted that 380 Army ground 
personnel remain without positive unit identification.  

In a letter dated in January 1998, the Defense Special 
Weapons Agency (DSWA) advised VA that there was no 
documentation to place the veteran in the vicinity of either 
Hiroshima or Nagasaki during the requisite period from August 
6, 1945, to July 1946.  The DSWA indicated that even if the 
veteran's presence in the American occupation forces was 
conceded, dose estimates determined that the maximum possible 
radiation dose received by an individual at either Hiroshima 
or Nagasaki for the full occupation period, and using all 
worst cases assumptions, is less than one rem.  It was stated 
as probable that the, "great majority of servicemen assigned 
to the Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem."  The DSWA 
emphasized that the veteran's discharge certificate showed 
his departure from the continental United States on July 5, 
1946, and that arrival in Japan after July 1, 1946, thus 
precludes consideration as a member of the American 
occupation of Hiroshima or Nagasaki as defined.

The DSWA continued to recognize regulations concerning 
involvement in a radiation risk activity, such as 
participation in nuclear testing, but indicated that no 
documentation had been located to place the veteran at such a 
site or proximate to any nuclear testing to include Operation 
CROSSROADS.  The DSWA specifically pointed out that as 
discharge papers show the veteran to have left the United 
States for departure to the Pacific Theater of Operations on 
July 5, 1946, he would not have been involved with the first 
shot (ABLE) of Operation CROSSROADS, detonated on July 1, 
1946.  The DSWA stated that, depending upon the course taken, 
a ship traveling from the United States to Japan would have 
taken between seven and fourteen days.  Assuming the 
destination was Japan, the DSWA indicated the veteran could 
have arrived before the second test (BAKER) on July 25.  The 
DSWA noted the veteran's departure for return to the United 
States on January 27, 1947, and his spouse's assertion that 
he returned on the ship Marine Serpent.  No records pertinent 
to the 1947 operation of that ship were located.  

The DSWA included information relevant to the occupation of 
Japan.  The appellant's representative submitted historical 
photographs and documentation relevant to Operation 
CROSSROADS.

In June 2000, the RO requested the Defense Threat Reduction 
Agency (DTRA) to provide a does estimate based on the 
assumption of the veteran's participation in Operation 
CROSSROADS, and the assumption that he departed the United 
Stated by airplane, as alleged by the appellant, and 
witnessed shot BAKER.  The RO advised it should be further 
assumed that the veteran's duties were as an Army engineer 
and that he remained until the end of the operational period 
of the nuclear test.  Further, the DTRA was requested to 
provide an estimate based on the veteran's alleged later 
presence in Japan until his return to the United States 
sometime in late January/early February 1947, and that he was 
on board a ship that required decontamination.  

The DTRA responded in October 2000 and notified VA that no 
evidence documented the veteran's presence at Operation 
CROSSROADS and that no dosimetry information could be located 
to indicate the veteran's participation in any activity with 
the potential for radiation exposure.  Based on assumptions 
supplied by VA, however, the DTRA indicated it estimated that 
the veteran's total external dose was 0.8 rem with an upper 
error bound of 1.1 rem and that the total committed dose 
equivalent to his liver would have been less than 0.1 rem.  

The claims file thereafter reflects receipt of VA medical 
records dating from 1979 through 1985.

A December 2000 notification shows no additional service 
records pertinent to the veteran, to include Surgeon 
General's Office reports or Morning Reports, had been 
located.

In a letter dated in October 2001, the DTRA indicated that 
based on the same assumptions provided by VA previously, the 
dose estimate had been revised to include an internal dose of 
0.0 rem to the veteran's bladder.

Thereafter, the Director of the VA Compensation and Pension 
Service requested an advisory opinion from VA's Chief Public 
Health and Environmental Hazards Officer.  In a November 2001 
memorandum, a member of that office noted the pertinent 
information concerning the veteran's medical history and 
radiation exposure, as documented in the claims folder.  The 
physician stated in 1985 it was believed that the most likely 
primary site of the veteran's metastatic liver cancer was the 
gastrointestinal tract (stomach, pancreas, and colon).  It 
was further noted that a study of autopsy findings disclosed 
that the most common primary sites of adenocarcinoma of 
unknown primary site are the lung and pancreas (together 
accounting for 40 percent), and gastrointestinal sites 
including the stomach, colon and liver.

The memorandum notes informal discussion the with Director of 
the Pathology and Laboratory Medicine at the Ann Arbor VA 
Medical Center who indicated that based on the description of 
biopsy findings, it was unlikely that the veteran's 
malignancy represented a primary liver cancer.

The memorandum cites to proposed guidelines for determining 
the probability of causation under the Energy Employees 
Occupational Illness Compensation Program Act of 2000 and 
findings of the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC).  The memorandum notes that 
the CIRRPC does not provide screening doses for cancers of 
unknown primary site and that applicable CIRRPC screening 
doses for cancer of the lung in a known smoker, the pancreas, 
stomach and colon following exposure at age 19 were, 
respectively, 25.5 rem, 5.8 rem, 6.9 rem and 17.0 rem.  It 
further notes that the veteran's estimated exposure was less 
than the screening doses and that there was a, "99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that cancer at any of these sites is 
related to his exposure to ionizing radiation."  The 
memorandum also notes that the veteran's estimated exposure 
slightly exceeds the applicable CIRRPC screening doses for 
primary liver cancer of 1.0 rad, but that primary liver 
cancer was relatively unlikely based on the pathologic 
findings.  Also noted was that the veteran's estimated 
exposure was less than the applicable CIRRPC screening dose 
for bladder cancer of 13.4 rads.  Finally, the memorandum 
notes that the CIRRPC report does not provide screening doses 
for biliary cancer, but that the gall bladder's sensitivity 
to radiation-induced cancer is considered to be very low or 
absent.  Also noted was that although the CIRRPC report does 
not provide screening doses for rectal cancer, a 
statistically significant increased risk for rectal cancer 
has been found only after extremely high radiation therapy 
doses (e.g., thousand of rads).  The conclusion was it was 
unlikely that the veteran's metastatic adenocarcinoma to the 
liver could be attributed to exposure to ionizing radiation 
in service.

In a memorandum dated later in November 2001, the Director of 
Compensation and Pension Service sets out the relevant facts 
and concludes that there was no reasonable possibility the 
veteran's death was related to exposure to ionizing radiation 
during service.

Analysis

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the appellant's claim.  The 
record reflects that the appellant has been notified of the 
law and regulations governing entitlement to service 
connection for the cause of the veteran's death due to 
radiation, the evidence considered by the RO and the reasons 
for its determinations.  VA has completed all indicated 
development specific to radiation claims.  VA has also 
attempted to obtain the veteran's service records.  Both the 
DNA (now the DTRA) and NPRC have advised VA that no 
additional records pertinent to the veteran are available.  
The claims file contains available VA medical records, the 
veteran's death certificate and a nexus opinion relevant to 
the claim.  Neither the appellant nor her appointed 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Accordingly, the Board finds the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

The medical evidence shows that the veteran died of 
metastatic liver cancer of unknown primary.  The evidence 
does not suggest and the appellant has not contended that the 
disease was present in service or until many years 
thereafter.  

The appellant argues that service connection for the cause of 
death is warranted because his fatal cancer resulted from his 
exposure to ionizing radiation during active service.  She 
argues both that he participated in nuclear testing, and that 
he participated in the occupation of Japan after the atomic 
bombs were dropped.  

To the extent the appellant has identified the veteran's 
evaluation for basal cell carcinoma in 1977, and has asserted 
VA responsibility for not having performed a radiation 
examination at that time, such arguments are not relevant to 
the issue on appeal in that there is no competent evidence of 
record of a connection between basal cell carcinoma and the 
cause of the veteran's death.

The Board must also find that service connection is not 
warranted for the cause of the veteran's death on a 
radiation-presumptive basis because the veteran did not 
participate in a radiation risk activity.  In this regard the 
Board notes that the available service records show the 
veteran did not leave the United States until after July 1, 
1946.  There is no evidence to refute this date or to 
otherwise show the veteran was in Japan during the time 
period August 6, 1945, to July 1, 1946.  The Board has 
considered the appellant's arguments relevant to the 
veteran's participation in Operation CROSSROADS, and has 
considered service records pertinent to the veteran as well 
as the documentation showing Army personnel involved in 
Operation CROSSROADS without unit assignment.  However, the 
DTRA has been unable to verify or to find support for the 
veteran's participation in Operation CROSSROADS.  The 
evidence definitively shows the veteran would not have been 
present for shot ABLE due to the time of his United States 
departure.  The only affirmative evidence of participation 
thereafter consists of the appellant's testimony.  For 
instance, she reports having been informed by the veteran 
that he worked on towers in the Pacific, and that he had to 
scrub ships.  Notably, the DTRA reported that no records 
track the movements of the ship mentioned by the appellant, 
the USS Marine Serpent, during the time period the veteran 
was in and/or returning from the Pacific.  Also, the citation 
by the appellant and her daughter of "Cl IV" as indicative 
of the veteran's involvement in Operations CROSSROADS is 
erroneous as such notation, shown on a dental form, pertains 
to the assignment of dental classes to service personnel.  
The general pictures shown in prepared documents or other 
generic information do not support the veteran's personal 
presence or involvement in such activities, nor does the mere 
notation of "ASF F W" on service records indicate the 
veteran himself participated in Operation CROSSROADS.  

The appellant has argued that additional records may exist 
pertinent to establishing the veteran's unit assignment 
and/or participation in radiation-risk activities.  The Board 
recognizes that the NPRC has reported additional records to 
be unavailable.  There is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
service records are presumed to have been or were destroyed 
while the file was in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the Board 
emphasizes that the service department utilized all available 
information shown on the veteran's service records as 
contained in the claims file and also considered general 
studies and reports prepared relevant to the occupation in 
Japan and nuclear testing operations.  Despite such, there is 
no supporting documentation or evidence showing the veteran 
to have been located at and/or participated in any 
atmospheric testing, to include the BAKER shot of Operation 
CROSSROADS.

In sum, the service department reviewed relevant 
documentation and indicated there was no support for the 
veteran's participation in either of the claimed radiation-
risk activities.  Absent any substantiating evidence of such 
participation, the veteran does not meet the definition of a 
radiation-exposed veteran in accordance with 
38 C.F.R. § 3.309(d).  McGuire v. West, 11 Vet. App. 274 
(1998).  

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the questions remains whether 
the veteran's fatal cancer was etiologically related to his 
exposure to ionizing radiation during service.  Although all 
cancers are considered radiogenic diseases under the 
provisions of 38 C.F.R. § 3.311, this regulation does not 
establish a presumption of service connection.  It provides 
procedures for handling claims brought by radiation-exposed 
veterans or their survivors for the purpose of relieving 
claimants of the burden of having to submit evidence to show 
that the claimed disability may have been induced by 
radiation.  

The record reflects that the development required under § 
3.311 has been completed in this case.  Once a claim has been 
fully developed pursuant to the procedures set forth in 
38 C.F.R. § 3.311, it remains the Board's responsibility to 
evaluate the evidence and determine whether the veteran's 
fatal cancer was the result of exposure to ionizing 
radiation.  

The Board has reviewed the record in this case, and concludes 
that the preponderance of the evidence establishes that the 
veteran's fatal carcinoma was not related to exposure to 
ionizing radiation in service.  In this regard, the Board 
notes that the November 2001 VA medical opinion essentially 
indicates that the liver probably was not the primary site of 
the fatal cancer and that there is a 99 percent credibility 
that there is no reasonable possibility that it is as likely 
as not that cancer at any of the other possible primary sites 
was related to radiation exposure.  This medical opinion is 
based on consideration of official dose estimates, which were 
provided based on a concession of the veteran's presence and 
participation as claimed by the appellant, and which 
reflected a worse-case scenario.  The opinion is also based 
on consideration of the veteran's longitudinal medical 
history and a review of relevant scientific studies regarding 
the relationship between radiation exposure and the 
development of certain cancers in adults.  Therefore, the 
Board has found this opinion to be persuasive.  The record 
contains no conflicting medical opinion.  Although the 
appellant has expressed her opinion that the veteran's fatal 
cancer is attributable to his exposure to radiation during 
service, lay persons such as the appellant are not competent 
to render opinions concerning medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board has also carefully considered the application of 
Combee, 38 C.F.R. § 3.303(d) to this case.  However, the 
evidentiary record does not contain any competent medical 
evidence linking the veteran's fatal carcinoma to his period 
of service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation is 
denied.


			
	F. Judge Flowers	U. R. Powell
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation NR: 9615103	
Decision Date: 05/31/96		Archive Date: 06/12/96
DOCKET NO.  94-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death on the basis of radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Ronald R. Bosch, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to March 
1947.

This appeal arose from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO denied entitlement to service connection 
for the cause of the veterans death on the basis of 
radiation exposure.

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service connection is warranted 
for the cause of the veterans death on the basis of his 
exposure to ionizing radiation in service.  She argues that 
it is not her fault she is unable to provide more specific 
information as to the unit to which the veteran was assigned 
during which he was exposed to ionizing radiation.  She 
argues that the Government should be able to obtain this 
information on her behalf.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for the cause of the veterans death on the basis 
of radiation exposure is not well grounded.


FINDING OF FACT

The claim for service connection for the cause of the 
veterans death on the basis of radiation exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death on the basis of radiation exposure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has determined that the appellants claim of 
entitlement to service connection for the cause of the 
veterans death on the basis of radiation exposure is not 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the appellant has failed to meet her initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim is plausible and 
capable of substantiation.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  As such, there is no duty to assist the appellant 
in developing her case, and her claim must be denied.  
Tirpak, Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

The National Personnel Records Center has reported on more 
than one occasion that the veteran had fire related service.  
Any records belonging to the veteran which were on file were 
apparently destroyed in the 1973 fire at the Center.  
Attempts to obtain service medical documentation of any kind 
including morning reports have been unsuccessful.

The only service medical record on file is the separation 
examination report dated in February 1947.  No significant 
abnormalities were noted.

The veterans record of service shows he was awarded the Army 
of Occupation Medal for service in Japan.

The veteran was hospitalized by VA for treatment of carcinoma 
of the bladder from April to July 1982.  Metastatic liver 
disease was noted in 1985.

During the veterans lifetime, service connection had not 
been established for any disorder.

According to the veterans death certificate, the immediate 
cause of his death in March 1985 was carcinomatosis, due to 
or as a consequence of adenocarcinoma of unknown primary.  No 
other significant conditions were noted.  An autopsy was not 
conducted.

On file is a letter dated in October 1992 from the Program 
Manager of the Defense Nuclear Agency (DNA).  The Program 
Manager noted that the veterans service record could not be 
located at its storage location at the National Personnel 
Records Center in St. Louis, Missouri.  He noted it was 
apparently destroyed in the fire that occurred there in 1973.  
Also, the unit the appellant identified, Headquarters and 
Headquarters Detachment, AGF, Fort Sheridan, Illinois, was 
too broad a designation to conduct an effective morning 
report search.  

Therefore, according to the Program Manager, the DNA could 
not determine the veterans unit assignment(s) during his 
period of service and consequently could not track his 
movements during his post war military duty.  It was noted 
that specific unit assignment information prior to his 
discharge from military service would be required to resume 
researching the case.

The RO requested the appellant to provide more specific 
information as to the unit to which the veteran was assigned 
in service.  The appellant was unable to do so.

Additional efforts by the RO to obtain additional 
documentation of any kind pertaining to the veterans service 
to include Morning Reports from the National Personnel 
Records Center were unsuccessful.

The appellant provided testimony in support of her claim for 
service connection for the cause of the veterans death on 
the basis of radiation exposure at an RO hearing in September 
1993; however, she did not provide any additional information 
as to the veterans unit of assignment in service.  The 
testimony was essentially a reiteration of contentions 
presented on appeal.

In 1994 the appellant provided a photograph of the ship she 
claims the veteran served aboard during his service.

The appellant has failed to provide more specific information 
pertaining to the veterans unit of assignment during 
service.  The DNA has been unable to research the veterans 
possible exposure to ionizing radiation in service without 
this information.  

Attempts to obtain any additional medical or other 
documentation pertaining to the veterans period of active 
service have been unsuccessful.  The appellants claim is 
based on an allegation of radiation exposure for which she 
has submitted no substantiating evidence.  

The post service reported carcinomatosis due to 
adenocarcinoma of unknown primary reported as the cause of 
the veterans death was not shown in service or for many 
years thereafter and is not shown to be related to any 
radiation to which the veteran may have been exposed in 
service.  The fact that the veteran served with the United 
States occupation forces in Japan following World War II does 
not equate with significant radiation exposure in that 
country.  

In view of the record as presently constituted, there is no 
basis to determine the nature and extent, if any, of claimed 
exposure of the veteran to ionizing radiation in service.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the appellants 
claim for service connection for the cause of the veterans 
death on the basis of exposure to ionizing radiation must be 
denied as not well grounded.

The Board recognizes that the appellants claim has been 
disposed of in a manner different from that utilized by the 
RO.  The Board therefore considered whether the claimant has 
been given adequate notice to respond, and if not, whether 
she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  In light of the implausibility of the 
appellants claim and the failure to meet her initial burden 
in the adjudication process, the Board concludes that she has 
not been prejudiced by the decision to deny her claim for 
service connection for the cause of the veterans death on 
the basis of exposure to ionizing radiation.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veterans death on the basis of radiation exposure.  
38 U.S.C.A. § 5103(a) (West 1991); see Robinette v. Brown, 8 
Vet.App. at 77-8 (1995); see also Isenhart v. Derwinski, 3 
Vet.App. 177, 179-80 (1992) (VA has a duty to advise claimant 
of evidence required to complete application).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death on the basis of radiation exposure, the claim 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


